Mr. Justice Serrano Geyls
with whom Mr. Justice Pérez Pimentel and Mr. Justice Blanco Lugo
concur, dissenting.
With due respect to the Court I must dissent from the opinion of the majority. I believe that the findings of fact of the trial judge are amply supported by the evidence and that as a matter of fact as well as of law, the Police furnished to petitioner “the adequate protection” mentioned in Act No. 50 of August 4, 1947 (Sess. Laws, p. 276; 29 L.P.R.A. §§101-109). I likewise disagree with several interpretations of a legal and constitutional order which are stated in *191the opinion,1' but unfortunately the time limitation prevents me from making an analysis of that aspect. Therefore, I shall limit my arguments to the first question.
Before delving into this discussion, it is necessary to frame the controversy, even if summarily, within its adequate historicolegal background. It is well-known that union .activities in the United States met at their inception with ■enormous handicaps. This painful story has been admirably •narrated in several books and this is not the place to repeat .it. It suffices to say that in the legal field the unions had to meet tests derived from penal, anti-trust and tort doctrines, which were used with remarkable efficiency to unduly restrict their activities. From the latter stemmed the judicial practice of characterizing the “legality” of the union activities 'in terms of their objectives and their means. The injunction became the favorite procedural instrument to destroy or weaken the unions, while the judges kept the absolute power to grant or deny it depending upon their own view of the desirability of the labor activity. It goes without saying that that view, except in very few occasions, was always hostile to the workmen.
This abuse of the “objectives” test, together with several xinfair procedural practices,2 prompted the workmen to protest bitterly before Congress and to seek remedies which would -restrict the jurisdiction of the federal courts, the main *192guilty parties for such practices, to issue writs of injunction. That clamor culminated with the passage in 1914 of the-Clayton Act, which so proudly proclaimed that “the labor .of a human being is not a commodity or article of commerce,” it enumerated the basic rights of the workmen and prohibited the federal courts from granting injunctions in labor disputes except to prevent irreparable injury to property. But the “Magna. Carta of industrial freedom” as it was jubilantly labeled by Samuel Gompers, did not produce the expected results. Soon the Federal Supreme Court reduced the Clayton Act to ruins by applying extremely strict interpretation.3 With these interpretations in mind the federal courts continued issuing injunctions against union activities based on the predilections of judges as to the social and economic convenience of that conduct. The procedural practices suffered no significant change either.
To confront those problems Congress passed the Norris-La Guardia Act in 1932.4 This Act “can be viewed as a three-pronged attack on judge-made labor law and its administration. First,, the Act rejected the injunction as a remedy in labor disputes. Second, it declared that federal courts were not the proper agency of the government to formulate substantive labor policy. Third, it repudiated the federal common law of labor relations and established a policy of governmental neutrality in labor disputes as a means of *193aiding the growth of organized labor.” Winter, Labor Injunctions and Judge-Made Labor Law: The Contemporary Role of Norris-La Guardia, 70 Yale L.J. 70, 73 (1960). Those objectives and the Act that embodies them have today full force except as to certain modifications expressly made in subsequent federal acts. Order of Railroad Telegraphers v. Chicago & North Western Railway Co., supra at 335; Marine Cooks & Stewards, A.F.L. v. Panama Steamship Co., Ltd., 362 U.S. 365, 369 (1960) ; Accommodation of the Norris-La Guardia Act to other Federal Statutes, 72 Harv. L. Rev. 354 (1958); Winter, op. cit. supra at 76-102.
The enumeration of the rights of the workmen and the procedural innovations contained in the Act are stated in the opinion of the Court in this case and need not be repeated here. It is fair to state, however, that those rights and those innovations received and continue to receive on the part of the Supreme Court and the other federal courts a strict interpretation in compliance with the legislative intent and that in that way those courts were prevented from unduly interfering in a number of labor disputes. Marine Cooks & Stewards, A.F.L. v. Panama Steamship Co., Ltd., supra at 369.
In 1947 the Legislative Assembly of Puerto Rico approved an Act which is practically a copy of the Norris-La Guardia Act. 17 Rev. Jur. U.P.R. 272 (1948). The Act does not contain a statement of the motives which prompted the lawmaker to pass it, but the verbatim use of the wording of the Norris-La Guardia Act is conclusive proof that the aim pursued was identical. Furthermore, in the few instances where our Act makes changes, the evident purpose is to make still clearer the restrictive public policy of the injunction in labor disputes.5 It is hot significant, therefore, *194ieven if it were correct, that the historical circumstances of the Puerto Rico of 1947 were any different from those of the United States of 1932. In passing the anti-injunction Act nf 1947, the Labor Relations Act of 1945 and 1946 (29 ■L.P.R.A. §§61-76), and the other Acts tending to protect the rights of the workmen, our Legislative Assembly evidenced a commendable anticipation of future conflicts and manifested the purpose that the ambitious program of industrialization which was starting during the same years was not going to be tainted by the abusive practices against the individual worker and the unions which had characterized American industrialization at the end of the nineteenth and at the beginning of the twentieth century.
Having lain the historicolegal groundwork, let us now turn to the facts. It is necessary to bear in mind that in this kind of controversies we must look exclusively for specific acts of “fraud and violence” committed by respondents. It is only against these acts that the statute authorizes the restraining orders. This notwithstanding, the opinion of the Court combines in the same recital of facts: 1. acts which are perfectly legal and are protected by the Constitution with acts of “fraud and violence”; 2. acts committed by the respondents with acts committed by other persons and even by unknown persons; 3. acts committed against the petitioner with acts committed against other persons; and 4. conclusions and general statements of the witnesses on the evidence with testimony on specific acts. That exposition helps very little to fix responsibilities and becomes very dangerous in a suit which may lead to summary proceedings of contempt, and in a sphere of action full of passionate *195intensities and intervened by numerous statutory and constitutional provisions, federal as well as state.
Let us first take the dates. The evidence shows that the strike began on May 24, 1960, the complaint was filed on June 9, the hearings were held on June 15 and 16, the judgment was rendered on the following day, and the appeal was taken on June 28.
The petitioner enumerated in its allegations fourteen specific acts of violence committed by several respondents. Two of them occurred on May 25, two on the 26th, two on the 27th, three on the 29th, one on the 30th, one on the 31st, one on June 3, one on June 4, and one on the 6th. It further included several general allegations of violence insults, threats and intimidation.
Four persons testified at the hearing: three police officers and one employee of the petitioner.
The Captain of the Police, Luis M. Pérez, was at the scene of the events since May 26. He had a shift of eight hours daily but at times he stayed from twelve to sixteen hours.6 On May 26 he found only one picket, consisting of from ten to twelve persons situated several feet from the main entrance; then at other times there was another picket in the other street, consisting of the same number. He identified Gil, Cruz, Ojeda, Trias, Amador, Virella, Montoya, Arguinsoni, Oliveras, Cruz Roque, Feliciano, Rodriguez Be-nitez, Percy, and Chávez, as the persons whom he saw at the picket lines. The conduct of the pickets was this: “There were times of inactiveness, but there were times of tenseness and times when we had to impose order, call their attention on such occasions as when going to and coming from work, especially at noon, and when leaving in the afternoon, specifically.” As to night pickets: . . . there were certain days when there was no picket, one or two persons, or someone *196sitting on chairs resting, I mean late at dawn when I arrived, but at other times the picket was already formed there.”
Since May 26 until the day of his testimony — June 15 — - and during the whole time that he was there, Captain Pérez, only witnessed three acts of assault and one of insults, all of them having taken place “at the beginning”: 1. On May 26, between eleven and twelve o’clock in the morning, Humberto Trias grabbed Ismael Hernández, petitioner’s employee,, by the feet, he fell, got up and ran, and then Cruz Roque “jumped on him”; Pérez separated them and proceeded to arrest him. Hernández received slight bruises; 2. One day (“I do not recall the date”) Humberto Trias, in front of the main entrance, “thrusted a kick” at Joaquín Martínéz Rousset, another employee of petitioner, after trying to speak to him and the latter having refused, and hit him slightly; 3. José Gil de Lamadrid attacked (it does not say on what day) Luis Cortright, another employee of petitioner, with his fists and caused him “a small scratch” on the cheek; Pérez intervened but Cortright refused to prosecute the attacker; 4. A “university young man” named Jim Landrot “one evening” and from the picket line uttered the following words: “Ayuso, murderer, coward, you killed Agui-lita,” “Come on out, come out.” He has no knowledge of any attempt or destruction of the property. As to the police vigilance, Pérez explained that the police was posted at the different places near the building and that they had at one time 108 officers, “at least.” Since “last Monday” S.I.U. pickets had commenced, first consisting of ten persons and at one time it had fifty, but always in the same number as the Teamsters. What was the situation when Captain Pérez testified? There were “two different pickets, one in Nolasco' Rubio and another at San Juan Pier 3, Fernández Juncos, and in Nolasco there are four on one side and four on the other. When I left it on the other side there were three and *197three, I do not know right now.” For those pickets which had a total number of fourteen persons, there were 52 policemen assigned. The people go in and come out of the building of El Imparcial without any one stopping them; the newspaper is being published; the trucks reach the building and go out with the newspaper; the police gives protection to the vehicles distributing the paper and at times they escort some of the employees “when necessary.” He believes that the prevailing atmosphere nearby the building “is not normal.”

Alejandro Oliveras

He is a Lieutenant of the Commonwealth Police and was at the scene of the events at least since May 26. He specifically describes the following acts of violence: 1. On “one of the days of the month of May” he arrested Gil de Lama-drid because he had attacked with his fists a newspaper employee, “a certain Castillo”; 2. simultaneously Trias attacked another employee whose name he does not remember; 3. Trias kicked a photographer, named Sostre, and he hit the camera with the shoe; 4. Trias threw a stone of about ten pounds on the automobile of Ayuso and dented its top. Insults: Trias called Ayuso and other employees “strikebreakers, murderers, and other things of the sort”; 2. Ra-món Diaz Cruz “uttered insults.” Actions against the police: 1. When Oliveras was escorting two persons to the building, Trias shouted that he (Oliveras) was “strikebreaker No. 1 of El Imparcial”; 2. Trias shouted “strikebreakers” to the police and accused the officers of “taking money from El Imparcial”; 3. Angel Luis Velez “offered $1,000 to any one who killed me” — he does not remember the day nor the hour, the phrase was heard “by a policeman,” he remembers “the person who witnessed it” but not the persons who were present; 4. “one day” three Molotov bombs were thrown from the public to the police without it being determined who threw them. He further testifies of exhortations made *198by Trías and Lamadrid to the public to take the “necessary action” against the strikebreakers and the police. He identified Chávez, Trías, Gil de Lamadrid, Ojeda, Lander, Díaz Cruz, Vélez, and Amador, as the persons whom he saw in the pickets. He adds that there were 40 to 50 policemen, “other times more.” The public assembled and “there were times that there were more than 500 persons behind the picket lines of the Teamsters,” and at the other end “one-fourth or one-fifth,” but from the mass of the public he could not identify who were seamen and who were Teamsters. The police took the following action (it does not say when exactly) : 1. it separated the relays from the pickets; 2. it established a distance of from 35 to 40 feet between the pickets of both unions; 3. it limited the pickets to ten on one side and ten on the other; 4. it dispersed the public from the place (this happened because of the Molotov bombs that were thrown at the police from the public).
As to the general situation he describes it “so spread out that we could not humanly give the protection that the place and the persons there actually required,” and adds that that is the situation “still” prevailing. However, this last conclusion of witness Oliveras is wholly destroyed by the fact that he testified that because “he is a sick man,” he had been at least five days 7 without going to the place of the events. That circumstance further shows that the specific acts of violence described by him had also taken place on a date prior to those five days.

Benigno Soto

He is a Commander of the Commonwealth Police. He began to participate in the strike since May 24. He knows *199of the events from information “very little of my own knowledge . . . the information was given to me by the police and' Captain Luis M. Pérez.” He does not mention a single specific case of violence. He says the Teamsters began “to picket” on May 24 and the S.I.U. on June 6 or 7. He heard no insults at the place. There are three shifts of fifty policemen each. Both unions were ordered to reduce the pickets to ten persons each. The public was blocked off fifty yards from the place. The newspaper is operating, the people go in and come out, the trucks take the newspaper and carry them away. There have been no incidents in the last week except fights in the corner of Nolasco and Fernández Juncos between members of both unions but that situation is controlled by the police. He considers that the atmosphere “is disturbed,” that it is not “normal,” that there is “tension.” but that the police “controls the situation.”

Pedro J. Burgos

He is a reporter of El Imparcial. He specifically mem tions only one incident of violence: on Saturday, June 4, from nine to ten o’clock in the evening, one of the pickets broke the screen that covers one of the windows in the main floor with a club. He adds also that “an attorney” who was. going there with an edict was “intercepted.” He does not-specifically mention any other incident. As to the prevailing situation all he says is that “there are still employees who are afraid to enter the plant freely” and that the “police protects the ingress and egress of the employees at the entrance of the newspaper.” He testifies that the newspaper ceased to be published on May 30, “because of a strike of a group of employees of the newspaper El Imparcial in concert with the Teamsters,” and that it resumed its publication on Monday, June 13. The number of pages and of advertisements as well as the circulation of the newspaper has decreased.
*200That is, in synthesis, the specific evidence introduced. In addition, the witnesses referred to other “incidents,” '“threats,” “insults,” and “provocations” of which it is alleged they had knowledge but without any of them indicating the least circumstance that would permit them to identify them :and much less weigh them. It is evident that this type of •evidence has no force in suits of this kind. The repeated reference of the Act to “acts of fraud and violence” and to “specific acts” 8 shows that it precisely sought to prevent the granting of injunctions on the basis of allegations and proof of a general character. That had been one of the worst practices of the federal courts against which there was intense protest. Frankfurter and Greene, op. cit. supra at pp. 60-81. The following words written by the Supreme Court of Wisconsin more than half a century ago, in connection with petitions for injunction in labor disputes are, undoubtedly, more pertinent as to the evidence:
“A complaint in an action for an injunction by the employer 'in such case should be detailed, certain, and specific, giving ■.facts and circumstances including time and place of each alleged act of coercion, the name of the person coerced, if known, ■the manner in which he was coerced, and the manner in which :and the extent to which it affected or impeded the employer’s right to conduct his business in a lawful way.” Badger Brass Mfg. Co. v. Daly, 119 N.W. 328, 330 (1909).
The way the witnesses characterized the situation is also of little help in this suit. It is true that their opinions, particularly those of the public officers, are useful in weighing the situation adequately. But in this suit the branding of the atmosphere as not “normal” is rather indefinite and the specific findings made strip them of all their authority. After all, a judicial order can not be based on an adjective.
In short, the specific evidence shows that during the first days of the strike there were several acts of violence, committed by the persons we have already mentioned. All the *201cases involve slight assaults or damages of little importance against the property. Together with these acts, insulting phrases were uttered and on two occasions the public was urged to act against the strikebreakers and the police. The aforesaid acts were committed more frequently in the last days of May and the first days of June. However, as soon as the police took the obviously necessary measures in the situation (and which I am convinced should have been taken earlier) the acts of violence ceased. It is very significant in this respect that the fourteen specific acts of violence mentioned by the petitioner in its complaint (of these it could only prove six and under circumstances different from those alleged) took place, according to its allegation, between May 26 and June 6, and ten of them took place on May 25 and May 31. There is no allegation whatsoever that specific acts of violence were committed after June 6, and there is no evidence whatever of any of these acts after June 4.
Therefore, at the time the complaint was filed, June 9, at the time of the hearing, June 15 and 16, and for several days, the situation was the following: the pickets were limited to ten persons for each union and they frequently 'consisted of three or four persons; the two groups were separated by a distance of 35 to 40 feet; the relays were kept apart from the pickets; the public had been dispersed; the persons entered and left the building without being molested; the newspaper was being published and the trucks entered and left freely to pick them up and distribute them; the police kept three shifts of 50 officers each, to watch the pickets and the surroundings of the building and it further ■offered special protection to all the vehicles of the petitioner and to any employee who requested it; at least since June 4 the attacks against the employees of the newspaper had •ceased as well as the attacks against the property and there •only remained some skirmishes between the members of both unions (as to the specific circumstances of these skirmishes *202there is nothing in the evidence, but we do know that the police stated that “it controlled them”) ; every person who had committed acts of violence had been immediately arrested and the cases had been submitted to the competent authorities.
Where is, therefore, the “persistent state of violence and coercion” maintained by the respondents? The facts indubitably show that it did not exist at the time that the injunction was sought nor at the time judgment was rendered, and that the police was giving petitioner, its property, and its employees and visitors a fully adequate protection „
The jurisdictional requirement of the Norris-La Guardia Act and of our Act of 1947, which prohibits a court from granting an injunction in a labor dispute unless it is proved “that the public officers charged with the duty to protect the property of the complainant are unable or unwilling to furnish adequate protection,” is not only one of the most radical innovations in that legislation but it is also one of a fundamental character. It is a clear legislative assertion of the elementary principle that charges the executive with the function to keep the peace and the public order and a severe admonition to the judges to keep hands off, as much as possible, in the performance of that duty. Historically it had the purpose to correct the widespread attitude of the federal judges to issue orders against labor activities on the mere allegations or proof of acts of violence, without admitting that the ordinary remedies for those acts lay within the criminal and tort actions. “Violence and other breaches, of the peace are concededly the primary concern of the police and the machinery of the criminal law. To require, therefore, proof by complainant to the court’s satisfaction that the normal resources of government ‘are unable or unwilling to furnish adequate protection’ emphasizes official responsibility and at the same time checks dangerous shortcuts in *203the enforcement of the criminal law.” Frankfurter and Green, op. cit. supra at 222.
A careful examination of the federal decisions and authorities proves to satiety that the federal judges have kept well in mind those legislative purposes and have issued writs of injunction against acts of violence and fraud only when it has been manifestly proved that those acts were serious and that the police was clearly unable to furnish adequate protection. I copy below a list as complete as possible of the federal precedents.9 It contains in short synthesis the acts of fraud and violence and the action of the police.

Cases in which the order was denied

Cases
1. Grace Co. v. Williams, 96 F.2d 478 (8th Cir., 1938).
2. Green v. Oberg-fell, 121 F.2d 46 (D.C. Cir, 1941).
Acts of fraud and violence
Serious assaults, in-timidations and threats against the employees in front of the business as well as on their way home; violent intervention with the deliveries ; destruction of the merchandise.
Different acts of assault and violence ; bombing of trucks and taverns, breaking windows; puncturing tires on trucks.
Action of the police
Order is denied because complaint did not specifically allege the lack of adequate protection, although plaintiff offered to present this evidence at the trial.
“The testimony . . . fails to show either unwillingness or inability upon the part of peace officers to furnish adequate protection, or that the unlawful acts were not actually abated and the offenders punished long before the trial of the

*204
Cases in which the order was

Cases
3. International Brotherhood, Etc. v. Internat. V., Etc., 106 F.2d 871 (9th Cir., 1939).
4. Wilson & Co. v. Birl, 105 F.2d 948 (3d Cir., 1939.)
5. Carter v. Herrin Motor Freight Lines, 131 F.2d 557 (5th Cir., 1942.)
Acts of fraud and violence
Reign of violence and intimidation (facts are not specified).
Picketing (10 to 15 persons and on one occasion 97) of the business of its customers to persuade them, as they actually did, not to accept goods from the employer; very little violence in general, three or four specific acts only; the business is virtually at standstill.
Acts of violence against plaintiff and its property; threats and intimidation against customers.

denied

Action of the police
present case.” (P. 53-54.) Four years had elapsed between the events and the trial.
It is denied because neither the pleadings nor the findings of the trial court mentioned the lack of adequate protection.
The police supplied protection to the physical property ; it had the situation “under supervision and control.”
The chief of police testified that he gave protection and kept order in front of the place of business; that he had given normal protection to the trucks of the employer; the police did not place a man on each truck as employer had requested.

*205
Cases in which the order ivas denied

Cases
6. Heintz Mfg. Co. v. Local No. 515, 20 F. Supp. 116 E.D. Pa. 1937).
7. Cupples Co. v. American Federation of Labor, 20 F.Supp. 894 (E.D. Mo., 1937).
Acts of fraud and violence
Picket line varying between 200 and 300 persons at the time when the workers arrived and left the plant; insults, opprobrious epithets and a man was pushed; numerous acts of violence and threats in the homes of employees and at other places, but there is no evidence that these acts were committed by any of the defendants or that the latter authorized or ratified them.
Mass picketing in front of the plant and in the adjacent streets, threats of violence, intimidation and insults so as to frighten employees from continuing in their work. Plant was closed and could not be reopened.
Action of the police
It maintained a force of police officers from 15 to 60 to correspond with the increase in the number of pickets; at times it made pickets aside to permit persons to enter the plant; there was no interference with the police in their duties.
“ . . . testimony shows . . . that the city of St. Louis has been most active and zealous in the performance of its duty to furnish police protection. It appears from the evidence that the police department when called upon to patrol the plaintiff’s property or to furnish escorts for any of plaintiff’s employees, responded promptly and

*206
Cases in which the order was denied

Cases
8. Knapp - Monarch Co. v. Anderson, 7 F. Supp. 332 (E. D. Ill., 1934.)
9. Donnelly Garment Co. v. Dubinsky, 154 F.2d 38 (8th Cir., 1946).
Acts of fraud and violence
Pickets of 250 or more blocking the entrance of the plant, the sidewalks and the streets throughout the day and part of the night; numerous acts of violence and intimidation preventing employees from entering, compelling plant to be kept closed; stone throwing, cars were pursued ; assaults; entrance of vehicles was prevented.
Serious acts of • fraud and violence in several cities committed by mobs of women.
Action of the police
efficiently.” (P. 898.)
From two to seven officers were sent during the mass picketing and while the acts of violence and intimidation were committed; the sheriff on certain days detailed two deputies who “did little help.” The court finds that no adequate protection was given during the early days of the strike but it refused to issue an injunction, stating that the lack of adequate protection was due to the fact that the officers believed they did not have lawful authority to prevent the picket en masse. The court instructed them that they did have that authority.
The order is denied because several years elapsed between the date of the events and the trial before the lower court and there was no evidence that the

*207
Cases in tuhich the order was granted

Cases
3.. Toledo P. & W. R.R. y. Brotherhood of Trainmen, 132 F.2d 265 (7th Cir., .1942). Reversed ion other grounds fin 321 XJ.S. 50 ((19.43)..
2. 'Lake Valley Farm Products, Inc. v. Milk Wagon Drivers Union, 108 F.2d 436 (7th Cir., 1939). Reversed <on mother grounds in 311 -.Ü.S. 91 (1940).
2. Cater Construction Co. v. Nisch-witz, 111 'F.2d ■971 (7th Cir,, .1940),
Acts of fraud and violence
Assault and injuries against employees, trains stopped and damaged, repeated acts of violence occurred along railway lines covering certain states.
Pickets of all the stores which distribute employer’s products; windows broken, bombs, fire, stench bombs, machinery and trucks smashed. Delivery of other products prevented; situation last several years.
Twelve or fifteen carloads of pickets reached the business, threatened the workers using profane language, committing a brutal assault upon one of the employees and compelled the others, through intimidation, to quit their work. Similar acts of
Action of the police
new officers of the city would refuse, as their predecessor had done, to give adequate protection, if necessary.
Sheriffs of counties through which railway lines crossed refused to furnish minimum protection because they did not have the necessary men to do so.
“We think it is clear from the number of stores involved, and the magnitude and seriousness of the activities which had continued for several years, that the police officers were unable to control the situation.” (P. 443.)
The sheriff refused to give protection because he did not have the facilities or financial means to protect the different construction jobs throughout the county; the chief of police of one city also refused because he had only one policeman and ad-

*208
Cases in which the order was granted

Cases
4. Farmer Grain Co. v. Toledo P. & W. R.R., 158 F.2d 109 (7th Cir., 1947). Reversed in 332 U.S. 748 (1947) because it became moot.
5. Newton v. Laclede Steel Co., 80 F.2d 636 (7th Cir., 1935).
6. J. B. Michael & Co., Inc. v. Iron Workers Local ■ No. 782, 173 F. Supp-319 (W.D. . Ky. .1959)'. ■■ .
Acts of fraud and violence
violence and intimidation continued for several days.
State of violence during more than one year which warrants the assertion that there was a war between the parties. The railway had failed to operate for a long time. The dispute had grown in intensity and had caused three deaths.
Repeated acts of violence, shooting and bombing that it was necessary for employees to remain in the plant for several days; a crowd of 200 or 300 armed men who assaulted and injured certain employees and continued in front of the plant for one month. The strikers threatened to resume violence if the injunction were lifted.
Stones are thrown, picks and iron bars are used, windshields and . window glasses of automobiles
Action of the police
vised the employer to do what the union wanted.
Despite the time elapsed the situation had not been relieved by the intervention of the police.
The mayor, chief of police, sheriff and state’s attorney express their inability to preserve the peace and that they would be unable to do so if violence were resumed.
Help from the sheriff is requested but due to insufficiency of forces he is unable to furnish it and at
*209. Cases in which the order ivas granted
Cases
7. Tri-plex Shoe Co. v. Cantor, 25 F.Supp.996, 27 F.Supp.295 (E.D.Pa., 1939).
8. Lake Charles Stevedores, Inc. v. May, 20 F.Supp 698 (W.D. La., 1935).
Acts of fraud and violence
and trucks are smashed. Nine employees injured, of which 7 had to be sent to a hospital. Two pistols were shown and work in the construction jobs had to be abandoned.
Acts of violence are not explained except to say that they are unjustified.
Pickets of from 250 to 300 men; hundreds of shots; four dead and six wounded.
Action of the police
no time made any effort whatsoever' to preserve the order or prevent violence.
Information is very scarce; it is only said that police gave all protection which it was possible to give and despite this, violence had been used.
The sheriff only sent two officers and the Governor declined to send state police officers or units of the National Guard.
This survey in the federal case law 10 palpably shows the caution with which those courts have proceeded in their intent to give full effectiveness to the purposes of the Norris-La Guardia Act. The same attitude has been followed by the courts of the State of New York, where there exists an Act *210‘very similar to the federal one.11 Busch Jewelry Co., Inc. v. United-Retail Employees Union, 22 N.E.2d 320 (1939); 5 N.Y.S. 2d 575 (1938); May’s Fur and Ready to Wear, Inc. v. Bauer, 26 N.E.2d 279 (1940); Remington Rand, Inc. v. Crofoot, 289 N.Y.S. 1025 (1936); Grandview Dairy, Inc. v. O’Leary, 285 N.Y.S. 841, 844-45 (1936); Strauss v. Steiner, 18 N.Y.S. 2d 395, 402 (1940); Carl Ahlers, Inc v. Papa, 65 N.Y.S. 2d 687 (1946) ; Hearn Department Stores, Inc. v. Livingston, 125 N.Y.S. 2d 187 (1953); Miller v. Gallagher, 28 N.Y.S.2d 606, 610-612 (1941). From this last judgment we take the illuminating words of Mr. Justice Hof stadter:
“To make such a finding [that, no adequate 'protection was furnished], the record would have to show acts of repeated violence which have gone unpunished or undealt with because of the lethargy or inability of the police to deal therewith. From the evidence here, no such inference can be drawn. On the contrary, in every reported case of violence, competent police action was immediately forthcoming; at least where the acts took place at the scene of the dispute. Nor were the acts of violence at the scene of the dispute so numerous as to create the kind of hopeless confusion which would render it difficult for the police to act. The criminal law is a standing injunction against violence and the criminal courts, as an original matter, are the proper forum in which defendants, who have breached the peace, must be charged and heard.
“To substitute a court of equity in the performance of the duties of a criminal court is a grave responsibility and one to be shunned by a court of equity, in the light of the declared statutory policy of the state. The view is not without supporting authority that even without this declared policy, wise judicial administration of justice would have advanced the cause of better employer-employee relations by displaying greater diffidence in entering the arena of the industrial dispute armed with the injunctive process.
*211“While it was said by Mr. Justice Frankfurter in the Mead-owmoor case that the courts ‘find nothing in the Fourteenth Amendment that prevents a state if it so chooses from placing confidence in a chancellor’s decree and compels it to rely exclusively on a policeman’s club,’ the courts of this state are constrained by the clear mandate of the statute to refer sporadic acts of violence to the protection of the police authorities to the fullest extent possible, and to utilize the chancellor’s decree only if it can be shown that such protection has proved inadequate. Only when, and when only, acts of violence are so manifold and recurrent that they constitute a continuing and persistent threat to the future peace and order, with imminent injury to person or property, is the interposition of the arm of equity justified; for injunctive relief is not available as a punishment for past offense.”
Which criteria or guides should be used to determine whether or not in a labor dispute the police protection is “adequate”? Undoubtedly, each situation should be decided by the specific elements composing it, but that basic principle which is effective in all the suits can not deter us from the performance of our cardinal duty of orienting the law. Especially because this is the first controversy of that kind in which we intervene and since it is a vital problem in our social and economic development, we must impose on ourselves the highest reflection and objectivity possible. Taken from a long line of federal and New York decisions which I have examined and from history and daily experience, I believe that the following standards would help considerably in clearing the situation:
1. the extent of the conflict — number of persons, distances and time;
2. the intensity of the conflict in terms of the issues that separate the parties and the emotions produced;
3. the number and seriousness of the specific acts of fraud and violence;
4. the effect of those acts on the property and the em*212ployer’s business in comparison with the effects produced by the legitimate activities such as strikes and pickets;
5. the promptness, energy and firmness displayed by public authorities;
6. the number of policemen assigned to the conflict in proportion with the extent and intensity of the latter;
7. whether the alleged authors of the acts of fraud and violence were arrested and promptly prosecuted;
8. the effectiveness of the police intervention as shown by the total disappearance or drastic reduction of the acts of fraud and violence, and by the continuance or reassumption of the business if the aforesaid acts (as compared with legitimate activities) threatened to bring about the closing of the business or if they actually did so;
9. the existence in the community of other conflicts of the same type compelling the police force to divide its attention and its numbers ;
10. the opinion of the public officers as to the capacity of the police to control the acts of fraud and violence and to offer adequate protection;
11. the time elapsed between the acts of fraud and violence and the complaint and the hearing;
12. the reasonable probability, measured by the preceding elements, that the acts of fraud and violence shall continue to be committed unless the injunction writ is issued; or in other words, the reassurance that the writ of injunction is necessary not to punish passed acts but to insure the employer the future enjoyment of his rights free of repeated and serious acts of fraud and violence.
Very few situations will be decided by the application of one or two of the preceding standards. In a great majority of the cases probably it shall be necessary to use them all. Such is the case in the present controversy. I do not have the least doubt that if applied to the facts in this case, the *213only alternative would be the affirmance of the findings of the trial judge.
For the reasons stated, I am fully convinced that the police furnished petitioner the “adequate protection” mentioned in the Act and that, consequently, the trial court acted correctly in refusing to issue the writ of injunction.
Some final words. It is obvious that nothing I have said may be construed as tolerance and much less approval of violence and fraud. Acts of that nature constitute clear violations of our penal laws and of one of the basic principles of social life. When workmen employ them as a weapon of coercion they also constitute a negation of the history of the labor movement and of the principle of personal freedom tenaciously defended by them at the risk of their own life and property during long and bitter decades, and against the open and at times, brutal opposition of the employers and very often of the public authorities.
But such repugnance to fraud and violence and against whomever — employers or employees — may use them, either sporadically or systematically, as tools of coercion, can not, however, deter us from complying with the judicial rule that each case must be decided on the basis of the specific facts proved and not of the general assertions or conclusions of the witnesses, and that we must zealously comply with the clear legislative intent. I believe that under those rules we should feel constrained to affirm the judgment appealed from.

 The -history of these judicial actions has been impressively related in the classical -wofk of Félix Frankfurter and Nathan Green, The Labor Tnjranctioja (3-9.30),, which also contains an elaborate discussion of the *192Senate bill which finally became the Norris-La Guardia Act (pp. 205-228). Explanatory notes on the abuses of proceeding are found in Handler, Cases and Materials on Labor Law 141-144 (1944); Truax v. Corrigan, 257 U.S. 312 (1921), dissenting opinion of Mr. Justice Brandéis; Great Northern R. Co. v. Brosseau, 286 Fed. 414 (N.D. 1923).


 See Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229 (1917); Duplex Printing Press Co. v. Deering, 254 U.S. 443 (1921); American Steel Foundries v. Tri-City Central Trades Council, 257 U.S. 184 (1921).


 “The legislative history of the Act demonstrates that it was the purpose of the Congress further to extend the prohibitions of the Clayton Act respecting'the exercise of jurisdiction by federal courts and to obviate :the results of the judicial construction of that Act.” New Negro Alliance v. Sanitary Grocery Co., 303 U.S. 552, 562 (1938); Order of Railroad Telegraphers v. Chicago & N.W.R. Co., 362 U.S. 330, 336 (1960).


 See, for example: (a) the inclusion of the word “todas"* in the last line of the first paragraph of § 6 (29 L.P.R.A. $ 106, 29 U.S.C.A. § 107) to avoid the interpretation that it is sufficient to meet only some of the requirements enumerated therein; (b) in the same subdivision (a) *194of the same section the use of the words “acts of fraud and violence” instead of “unlawful acts” to make the restriction clearer; (c) the addition of the word “physical” to the term “property” in the same section,, to avoid the inclusion of normal damages caused in strikes and pickets.


 Initially his shift began at six a.m., then (we do not know exactly when) it began at four a.m.


 Testifying on Thursday, June 16, Oliveras said that “since last Saturday I am not in the picket line, because, I must explain, because although I am commander of the district of San Juan, my physical condition does not permit me to continue working in that place, because I have been a sick man for some time and my physical condition does not permit me to take the burden of that work which is enormous.”


 Sections 4, 5 and 7.


 I have not found a single judgment of the United States Supreme Court which discusses the specific question.


 See, also, Cinderella Theater Co. v. Sign Writer’s Local Union, 6 Fed. Supp. 164, 171 (E.D. Mich., 1934); United Packing House Workers of America v. Wilson & Co., 80 Fed. Supp. 663, 670 (N.D. Ill., 1948); General Electric Co. v. Gojack, 68 Fed. Supp. 686, 687-88, 691 (N.D. Ind., 1946); International Ass’n of Bridge Workers v. Pauly Jail Bldg. Co., 118 F.2d 615 (8th Cir. 1941), in which the question of “adequate protection” is discussed, although decided on other considerations.


 I must explain, however, that in New York the legality of the '“objectives” test is sustained in all its force. See several of the cases mited and Meltex, Inc. v. Livingston, 145 N.Y.S.2d 858 (1955).